

116 HR 3626 IH: United States-United Kingdom Directed Energy Cooperation Act
U.S. House of Representatives
2019-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3626IN THE HOUSE OF REPRESENTATIVESJuly 5, 2019Mr. Ted Lieu of California (for himself, Ms. Stefanik, Mr. Langevin, and Mr. Lamborn) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Defense to carry out research, development, test, and evaluation
			 activities, on a joint basis with the United Kingdom, to establish
			 directed energy capabilities that address threats to the United States,
			 deployed forces of the United States, or the United Kingdom, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the United States-United Kingdom Directed Energy Cooperation Act. 2.FindingsCongress finds the following:
 (1)Directed energy platforms are electromagnetic systems capable of converting chemical or electrical energy to radiated energy and focusing it on a target, resulting in physical damage that degrades or neutralizes an adversarial capability. These systems include high-energy lasers that emit photons and high-power microwaves that release radiofrequency waves.
 (2)Directed energy platforms hold enormous potential for non-lethal, defensive capabilities, including protection against advanced missiles and swarms of unmanned aerial systems.
 (3)At a fraction of the per-use cost of kinetic defense platforms, directed energy capabilities could greatly enhance the deterrence posture of the United States and protect against emerging threats such as hypersonic and maneuverable missiles.
 (4)Collaboration between the United States and the United Kingdom on the development and application of directed energy weapon technologies can be traced back to 2010. The UK/US Directed Energy Symposium was created under bilateral exchange agreements between the United States and the United Kingdom, covering topics such as high-energy lasers, modeling and simulation, and protection against high-power radio frequency weapons.
 (5)In response to technological advances and emerging threats, the United States has increased investments in next-generation directed energy capabilities and is exploring the potential for boost-phase ballistic missile defense with the Low-Power Laser Demonstrator program. Existing programs within each service branch are developing technologies to protect members of the Armed Forces from rocket, artillery, mortar, and unmanned aerial systems.
 (6)In 2017, the United Kingdom’s Ministry of Defence awarded £30M to an international defense consortium to build a prototype for the Laser Directed Energy Weapon (LDEW) Capability Demonstrator. The air defense system will be capable of engaging targets in land and maritime environments.
 (7)In 2017, the United Kingdom’s Minister for Defence Procurement Harriett Baldwin said, The UK has long enjoyed a reputation as a world leader in innovation and it is truly ground-breaking projects like the Laser Directed Energy Weapon which will keep this country ahead of the curve. The Defense Innovation Initiative and £800M Defense Innovation Fund aim to encourage imagination, ingenuity and entrepreneurship, in pursuit of maintaining a military advantage in the future..
 (8)In 2018, while offering remarks at the Directed Energy Summit, Undersecretary of Defense for Research and Engineering Michael Griffin expressed support for the United States partnering with allies to develop directed energy technologies.
 (9)In 2019, the United States Missile Defense Review highlighted the promise that high-powered laser technology holds for boost-phase ballistic missile defense.
			3.United States-United Kingdom directed energy capabilities cooperation
			(a)Authority
 (1)In generalThe Secretary of Defense, upon request of the United Kingdom’s Secretary of State for Defence and with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with the United Kingdom, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or the United Kingdom. Any activities carried out pursuant to such authority shall be conducted in a manner that appropriately protects sensitive information and the national security interests of the United States and the national security interests of the United Kingdom.
 (2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth the following:
 (A)A memorandum of agreement between the United States and the United Kingdom regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents.
 (B)A certification that the memorandum of agreement— (i)requires sharing of costs of projects, including in-kind support, between the United States and the United Kingdom;
 (ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and
 (iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of the United Kingdom, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds.
						(b)Support in connection with activities
 (1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to the United Kingdom for the directed energy capabilities research, development, test, and evaluation activities authorized in subsection (a)(1). Such authority includes authority to install equipment necessary to carry out such research, development, test, and evaluation.
 (2)ReportThe support described in paragraph (1) may not be provided until 15 days after the Secretary of Defense submits to the appropriate committees of Congress a report setting forth a detailed description of the support to be provided.
 (3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense certifies to the appropriate committees of Congress that the Government of the United Kingdom will contribute to such support—
 (A)an amount equal to not less than the amount of support to be so provided; or (B)an amount that otherwise meets the best efforts of the United Kingdom, as mutually agreed to by the United States and the United Kingdom.
 (c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.
 (d)Semiannual reportThe Secretary of Defense shall submit to the appropriate committees of Congress on a semiannual basis a report that contains a copy of the most recent semiannual report provided by the Government of the United Kingdom to the Department of Defense pursuant to subsection (a)(2)(B)(iii).
 (e)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Homeland Security, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives.
				